Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an IMAGE FORMING APPARATUS, IMAGE FORMING METHOD, AND COMPUTER-READABLE NON-TRANSITORY RECORDING MEDIUM STORING IMAGE FORMING PROGRAM, FOR PERFORMING COLOR CALIBRATION BY USING REFERENCE DOCUMENT.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... a reference document generated with use of a plurality of inks including CMY inks as a first color material ... a controller that sets a correction coefficient for bringing a color of the reference document and a color of a toner image close to each other by using a first spectral reflectance of the reference document in a visible band and a second spectral reflectance in the visible band of the toner image formed on the image forming medium with use of the toner ... generates a conversion formula from the each acquired gradation value of RGB to each device-independent value by using the each corrected gradation value of RGB, and the each device-independent value acquired by measuring the reference document with use of the external colorimeter, and generates a color profile by using the conversion formula
Independent claims 5 and 6 are similarly cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No pertinent art of significant to the above cited limitations was found.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BARBARA D REINIER/Primary Examiner, Art Unit 2672